                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,
                       Plaintiff,                               No. 19-CR-1004-CJW-MAR
     vs.                                                                    ORDER
     BRANDON JAMES SEYS,
                       Defendant.
                                        ____________________

                                       TABLE OF CONTENTS

I.         INTRODUCTION .......................................................................... 2

II.        STANDARD OF REVIEW................................................................ 3

III.       DEFENDANT’S MOTION TO SUPPRESS ........................................... 7

           A.     Factual Background ................................................................. 7

           B.     Analysis ..............................................................................17

                  1.       GPS Warrant ...............................................................17

                  2.       Hotel Warrant ..............................................................21

IV.        DEFENDANT’S MOTION TO DISMISS .............................................23

           A.     Factual Background ................................................................23

           B.     Analysis ..............................................................................24

V.         CONCLUSION .............................................................................26
                               I.      INTRODUCTION
      This matter is before the Court on a Report and Recommendation (“R&R”) (Doc.
86) of the Honorable Mark A. Roberts, United States Magistrate Judge. On May 16,
2019, defendant filed a Motion to Suppress. (Doc. 18). On May 21, 2019, defendant
supplemented the motion. (Doc. 20). On May 22, 2019, the government moved for an
extension of time to file a response, which was granted by the Court. (Docs. 22 & 23).
On May 29, 2019, the government timely filed a resistance. (Doc. 25). On June 5,
2019, Judge Roberts held a hearing on the motion. (Doc. 38). On June 11, 2019, the
government moved to strike defendant’s motion as untimely. (Doc. 39). On June 12,
2019, defendant filed a timely resistance. (Doc. 41). On June 12, 2019, Judge Roberts
entered an Order alerting the government that he intended to treat defendant’s resistance
as a motion for leave to file untimely motions. (Doc. 42). On June 17, 2019, the
government supplemented its motion to strike. (Doc. 44). On June 19, 2019, Judge
Roberts denied the government’s motion to strike. (Doc. 45). On August 23, 2019,
defendant supplemented his motion to suppress. (Doc. 62). On August 28, 2019, a
second hearing was held on defendant’s motion to suppress. (Doc. 67). On September
18, 2019, the parties both submitted supplemental briefs on the motion to suppress
pursuant to Judge Roberts’ order. (Docs. 67, 73, 74, & 76).
      On June 4, 2019, defendant filed a Motion to Dismiss. (Doc. 34). On June 11,
2019, the government filed a timely resistance and moved to strike defendant’s motion.
(Docs. 39 & 40). On June 12, 2019, defendant filed a resistance to the government’s
motion to strike.   (Doc. 41).      On June 17, 2019, defendant filed a reply to the
government’s resistance and the government supplemented its motion to strike. (Docs.
43 & 44). On June 19, 2019, Judge Roberts denied the government’s motion to strike.
(Doc. 45). On August 28, 2019, Judge Roberts held a hearing on the motion to dismiss.




                                               2
(Doc. 67). On September 18, 2019, defendant supplemented his motion to dismiss and
the government supplemented its resistance. (Docs. 75 & 77).
       On October 8, 2019, Judge Roberts issued his R&R, recommending that the Court
deny defendant’s Motion to Suppress and its supplements. (Docs. 18, 20, 62, & 86).
Judge Roberts also recommended that the Court deny defendant’s Motion to Dismiss.
(Docs. 34 & 86). The deadline for filing objections to the R&R was October 15, 2019.1
(Doc. 86). On October 15, 2019, defendant filed his objections to the R&R. (Doc. 91).
For the following reasons, the Court adopts Judge Roberts’s R&R with minor factual
modifications and denies defendant’s Motion to Suppress (Docs. 18, 20, & 62) and
Motion to Dismiss (Doc. 34).
                              II.     STANDARD OF REVIEW
       The court reviews the magistrate judge’s report and recommendation pursuant to
the statutory standards found in 28 U.S.C. § 636(b)(1):
              A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations
       to which objection is made. A judge of the court may accept, reject, or
       modify, in whole or in part, the findings or recommendations made by the
       magistrate judge. The judge may also receive further evidence or recommit
       the matter to the magistrate judge with instructions.

28 U.S.C. § 636(b)(1) (2006); see FED. R. CIV. P. 72(b) (stating identical requirements).
While examining these statutory standards, the United States Supreme Court explained:



1
  Under 28 U.S.C. Section 636(b), parties generally have up to 14 days to file objections to a
magistrate judge’s R&R. This time period, however, is “a maximum, not a minimum. The court
may require a response within a shorter period if exigencies of the calendar require[.]” United
States v. Barney, 568 F.2d 134, 136 (9th Cir. 1978), cert. denied, 435 U.S. 955 (1978). In
order to maintain the current trial schedule, the Court here required the parties to file their
objections to the R&R within 7 days. (Doc. 86, at 56); see also United States v. Williams, No.
1:18-CR-150-WKW-SMD, 2019 WL 3334358, at *6 n.2 (M.D. Ala. May 9, 2019) (“Due to
the current timing of trial, the undersigned has shortened the usual period for filing objections.”).


                                                     3
              Any party that desires plenary consideration by the Article III judge
       of any issue need only ask. Moreover, while the statute does not require
       the judge to review an issue de novo if no objections are filed, it does not
       preclude further review by the district judge, sua sponte or at the request
       of a party, under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 154 (1985). Thus, a district court may review de novo
any issue in a magistrate judge’s report and recommendation at any time. Id. If a party
files an objection to the magistrate judge’s report and recommendation, however, the
district court must “make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is made.” 28 U.S.C.
§ 636(b)(1). In the absence of an objection, the district court is not required “to give any
more consideration to the magistrate’s report than the court considers appropriate.”
Thomas, 474 U.S. at 150.
       De novo review, of course, is nondeferential and generally allows a reviewing
court to make an “independent review” of the entire matter. Salve Regina Coll. v.
Russell, 499 U.S. 225, 238 (1991) (noting also that “[w]hen de novo review is compelled,
no form of appellate deference is acceptable”); see Doe v. Chao, 540 U.S. 614, 620–19
(2004) (noting de novo review is “distinct from any form of deferential review”). The
de novo review of a magistrate judge’s report and recommendation, however, only means
a district court “‘give[s] fresh consideration to those issues to which specific objection
has been made.’” United States v. Raddatz, 447 U.S. 667, 675 (1980) (quoting H.R.Rep.
No. 94–1609, at 3, reprinted in 1976 U.S.C.C.A.N. 6162, 6163 (discussing how certain
amendments affect 28 U.S.C. § 636(b))). Thus, although de novo review generally
entails review of an entire matter, in the context of § 636 a district court’s required de
novo review is limited to “de novo determination[s]” of only “those portions” or
“specified proposed findings” to which objections have been made.            28 U.S.C. §
636(b)(1); see Thomas, 474 U.S. at 154 (“Any party that desires plenary consideration



                                                4
by the Article III judge of any issue need only ask.” (emphasis added)). Consequently,
the Eighth Circuit Court of Appeals has indicated de novo review would only be required
if objections were “specific enough to trigger de novo review.” Branch v. Martin, 886
F.2d 1043, 1046 (8th Cir. 1989). Despite this “specificity” requirement to trigger de
novo review, the Eighth Circuit Court of Appeals has “emphasized the necessity . . . of
retention by the district court of substantial control over the ultimate disposition of matters
referred to a magistrate.” Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994). As a result,
the Eighth Circuit has concluded that general objections require “full de novo review” if
the record is concise. Id. (“Therefore, even had petitioner’s objections lacked specificity,
a de novo review would still have been appropriate given such a concise record.”). Even
if the reviewing court must construe objections liberally to require de novo review, it is
clear to this Court that there is a distinction between making an objection and making no
objection at all. See Coop. Fin. Ass’n, Inc. v. Garst, 917 F. Supp. 1356, 1373 (N.D.
Iowa 1996) (“The court finds that the distinction between a flawed effort to bring
objections to the district court’s attention and no effort to make such objections is
appropriate.”).
       In the absence of any objection, the Eighth Circuit Court of Appeals has indicated
a district court should review a magistrate judge’s report and recommendation under a
clearly erroneous standard of review. See Grinder v. Gammon, 73 F.3d 793, 795 (8th
Cir. 1996) (noting when no objections are filed and the time for filing objections has
expired, “[the district court judge] would only have to review the findings of the
magistrate judge for clear error”); Taylor v. Farrier, 910 F.2d 518, 520 (8th Cir. 1990)
(noting the advisory committee’s note to FED. R. CIV. P. 72(b) indicates “when no timely
objection is filed the court need only satisfy itself that there is no clear error on the face
of the record”); Branch, 886 F.2d at 1046 (contrasting de novo review with “clearly




                                                  5
erroneous standard” of review, and recognizing de novo review was required because
objections were filed).
       The Court is unaware of any case that has described the clearly erroneous standard
of review in the context of a district court’s review of a magistrate judge’s report and
recommendation to which no objection has been filed. In other contexts, however, the
Supreme Court has stated the “foremost” principle under this standard of review “is that
‘[a] finding is “clearly erroneous” when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.’” Anderson v. City of Bessemer City, 470 U.S. 564, 573–
74 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Thus,
the clearly erroneous standard of review is deferential, see Dixon v. Crete Med. Clinic,
P.C., 498 F.3d 837, 847 (8th Cir. 2007) (noting a finding is not clearly erroneous even
if another view is supported by the evidence), but a district court may still reject the
magistrate judge’s report and recommendation when the district court is “left with a
definite and firm conviction that a mistake has been committed,” U.S. Gypsum Co., 333
U.S. at 395.
       Even though some “lesser review” than de novo is not “positively require[d]” by
statute, Thomas, 474 U.S. at 150, Eighth Circuit precedent leads this Court to believe
that a clearly erroneous standard of review should generally be used as the baseline
standard to review all findings in a magistrate judge’s report and recommendation that
are not objected to or when the parties fail to file any timely objections, see Grinder, 73
F.3d at 795; Taylor, 910 F.2d at 520; Branch, 886 F.2d at 1046; see also FED. R. CIV.
P. 72(b) advisory committee’s note (“When no timely objection is filed, the court need
only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.”). In the context of the review of a magistrate judge’s report and
recommendation, the Court believes one further caveat is necessary: a district court



                                                 6
always remains free to render its own decision under de novo review, regardless of
whether it feels a mistake has been committed. See Thomas, 474 U.S. at 153–54. Thus,
although a clearly erroneous standard of review is deferential and the minimum standard
appropriate in this context, it is not mandatory, and the district court may choose to apply
a less deferential standard.
                   III.   DEFENDANT’S MOTION TO SUPPRESS
       A.     Factual Background
       After reviewing the record, the Court finds that, except when noted, Judge Roberts
accurately and thoroughly set forth the relevant facts in his R&R. (Doc. 86, at 4-14).
Defendant raises two objections to Judge Roberts’ factual findings (Doc. 91, at 3-5), each
of which the Court notes and discusses below.
              This case involves an alleged conspiracy to distribute
       methamphetamine and cocaine in the Northern District of Iowa. The
       investigation into this alleged conspiracy included law enforcement use of
       GPS tracking devices on two vehicles and a surveillance camera to monitor
       a Dubuque, Iowa residence. In addition to this surveillance activity, the
       investigation also included searches of Defendant’s person, Defendant’s
       hotel room, one of the vehicles that was subject to tracking, a storage unit,
       and a residence that was subject to surveillance. All searches were
       conducted pursuant to warrants issued by Iowa state court judges.
       Defendant seeks to suppress all physical evidence seized during these
       searches, and seeks dismissal of the case. (Docs. 18, 20, 34, 62.)

              A.     Search Conducted Via GPS Mobile Tracking Devices
                     Affixed to Two Vehicles Beginning December 5 and 6, 2018
              Law enforcement first learned of Defendant’s alleged involvement
       in a drug trafficking conspiracy between late 2017 and early 2018. (Gov.
       Ex. 1 at 3-4 ¶ 4.) In April 2018, Investigator Chad Leitzen of the Dubuque
       Drug Task Force (“DDTF”) met with M.S., one of Defendant’s alleged
       customers. (Id. at 4 ¶ 9.) M.S. told Investigator Leitzen that Defendant is
       a large methamphetamine dealer in Dubuque. (Id. at 3-4 ¶ 4.) M.S. further
       told Investigator Leitzen that Defendant regularly makes trips to Kansas
       City to pick up large amounts of methamphetamine, then sells that



                                                7
       methamphetamine in Dubuque. (Id. at 4 ¶ 5.) M.S. stated that K.R.S. is
       M.S.’s ex-girlfriend, and K.R.S. began dating Defendant after M.S. and
       K.R.S. ended their relationship. (Id. at 4 ¶ 6.) M.S. stated that he had
       K.R.S.’s phone in his possession, and K.R.S.’s Google Maps history
       showed she had taken a trip to Kansas City. (Id. at 4 ¶ 7.) Shortly after
       meeting M.S., Investigator Leitzen met K.R.S. at the Dubuque County Jail.
       K.R.S. told Investigator Leitzen that she once accompanied Defendant to
       Kansas City. (Kearney June 5, 2019 Hr’g Test; Gov. Ex. 1 at 4 ¶ 8.)
       K.R.S. told Investigator Leitzen she believed she was going to visit
       Defendant’s family in Kansas City, but the pair instead met a
       methamphetamine supplier in a hotel. (Gov. Ex. 1 at 4 ¶ 8.) K.R.S. further
       stated she returned with Defendant to Dubuque so Defendant could sell the
       methamphetamine. (Id. at 4 ¶ 8.).
              On May 26, 2018, the Muscatine County Sheriff’s Office
       investigated a motor vehicle accident in the city of Muscatine, Iowa. (Id.
       at 4 ¶ 10.) The debris from the accident included two backpacks holding a
       total of 8.5 ounces of methamphetamine. (Id.) Defendant’s name was
       present on items found in the backpacks.2 (Id.; Def. Ex. G.)
              On October 10, 2018, Deputy Daniel Kearney [(“Deputy Kearney”)]
       met with Dubuque County Jail inmate C.M. (Gov. Ex. 1 at 5 ¶ 17.) C.M.
       told Deputy Kearney that Defendant regularly brings five to ten kilograms
       of methamphetamine into the Dubuque area, but C.M. did not provide any
       specific dates regarding when Defendant allegedly brought the
       methamphetamine to Dubuque. (Id.; Kearney June Hr’g Test.) In a second
       meeting with Deputy Kearney on November 6, 2018, C.M. stated that
       Defendant was residing at K.H.’s Dubuque residence and that the residence
       is Defendant’s safehouse. (Gov. Ex. 1 at 6 ¶ 26; Gov. Ex. 3 at 12 ¶ 15.)
       Law enforcement believed K.H. resided at 740 Boyer Street. (Gov. Ex. 1
       at 6 ¶¶ 25-26.)
              On October 16, 2018, Investigator Leitzen spoke with D.G.F. while
       D.G.F. was in custody for possession of ice methamphetamine. (Id. at 4 ¶
       11.) D.G.F. told Investigator Leitzen that Defendant was the largest
       methamphetamine dealer in Dubuque. (Id. at 5 ¶ 12.) D.G.F. repeated
       M.S.’s claim that Defendant picks up methamphetamine every week or two
       from a supplier in Kansas City, and returns to Dubuque to sell the
       methamphetamine. (Id. at 5 ¶ 15.) D.G.F. further stated that Defendant

2
 The Court agrees with Judge Roberts and declines to consider the backpack or its contents as
evidence supporting probable cause. (Doc. 89, at 5 n.1).


                                                 8
drove a silver minivan or silver car, and that Defendant texted D.G.F.
coded drug messages. (Id. at 5 ¶¶ 12, 14.) D.G.F. has a criminal history,
but, as was true of all individuals law enforcement interviewed, the affidavit
did not include information about D.G.F.’s motivation for providing
information or a promise of leniency. At the hearing, Deputy Kearney
testified no such promises were made. (Kearney June Hr’g Test.)
        Investigator Leitzen’s October 16 conversation with D.G.F. also
sparked law interest in the vehicles law enforcement would eventually track
because D.G.F. stated Defendant drove a silver car or silver minivan.
(Gov. Ex. 1 at 5 ¶ 12.)
        On October 26, 2018, investigators observed a silver Cadillac with
license plate HLE 743 (“the silver Cadillac”) parked at 740 Boyer Street,
where law enforcement believed Defendant resided with K.H. (Id. at 5 ¶
19.) The silver Cadillac was registered to James Alan Kringle of Dubuque,
Iowa. (Id.) In addition to the silver Cadillac, investigators also observed
a silver Chrysler Town and Country minivan with Iowa license plate GZL
536 (“the silver van”) and a silver Chevrolet Monte Carlo (“the silver
Chevrolet”) parked at 740 Boyer Street. (Id.) Both the silver van and the
silver Chevrolet were registered to Defendant. (Id.) Investigators observed
the silver Cadillac and the silver van parked at 740 Boyer Street on multiple
other occasions. (Id.)
        On October 29, 2018, Deputy Kearney met with Confidential
Informant (“C.I.”) #12117. (Id. at 5 ¶ 18.) C.I. #12117 stated K.H.’s
methamphetamine supplier drove a silver van and further identified
Defendant in a photo lineup as K.H.’s methamphetamine supplier. (Id.).
        On October 30, 2018, DDTF investigators observed Defendant leave
the Q Casino in Dubuque in the silver Cadillac. (Id. at 6 ¶ 25; Kearney
June Hr’g Test.) The silver Cadillac was then driven to 740 Boyer Street.
(Gov. Ex. 1 at 6 ¶ 25; Kearney June Hr’g Test.) The record does not
identify who drove the silver Cadillac.
        On November 19, 2018, investigators met with Dubuque County Jail
inmate R.H. (Gov. Ex. 1 at 7 ¶ 27.) R.H. identified Defendant as the
main methamphetamine supplier in Dubuque. (Id.) R.H. further stated
that Defendant drove a light-colored Cadillac and a silver van. (Id.)
        On November 30, 2018, the DDTF began conducting twenty-four-
hour video surveillance on 740 Boyer Street using a Milestone surveillance
camera. (Kearney Aug. 28, 2019 Hr’g Test.) This Milestone camera
remained in place until mid-January 2019. (Kearney Aug. Hr’g Test.)
During the course of this surveillance, Deputy Kearney printed


                                         9
approximately six or seven screenshots of relevant surveillance footage.
(Kearney Aug. Hr’g Test.)
       On November 30, 2018, Deputy Kearney applied for a GPS mobile
tracking device search warrant for the silver Cadillac and the silver van.
(Gov. Ex. 1 at 1-2.) Deputy Kearney signed an affidavit in support of the
application. (Id. at 8.) November 30, 2018, the application was subscribed
and sworn to a judge, who issued the warrant. (Id. at 2, 9.)
       On December 5, 2018, the DDTF, with the Bettendorf Police
Department’s assistance, placed a GPS mobile tracking device on the silver
Cadillac. (Gov. Ex. 3 at 13 ¶ 18.) On December 6, 2018, the DDTF
placed a GPS tracking unit on the silver van. (Id.)

      B.      December 30, 2018 Search of the Storage Unit at Alt’s Mini
              Storage in Dubuque, Iowa
       Although the record does not provide exact dates, investigators
observed Defendant frequently visit Alt’s Mini Storage unit 388 (“unit
388”) prior to December 30, 2018. (Def. Ex. K at 3; Gov. Ex. 2 at 7 ¶
18.) Additionally, the GPS unit discussed above showed the silver van
visited unit 388. (Def. Ex. K at 3; Gov. Ex. 2 at 7 ¶ 18.)
       On November 16, 2018, the DDTF conducted open-air dog sniffs at
Alt’s Mini Storage. (Gov. Ex. 2 at 7 ¶ 18.) Deputy Kearney’s canine
partner Odim indicated on unit 388. (Id.) Unit 388 was registered to K.H.,
to whom law enforcement believed Defendant was supplying
methamphetamine. (Gov. Ex. 1 at 5 ¶ 18; Gov. Ex. 2 at 7 ¶ 18.) The
Dubuque County Sheriff’s K-9 Unit subsequently performed two additional
open-air sniffs, with canines indicating on unit 388 each time. (Gov. Ex.
2 at 8 ¶ 19.)
       Deputy Dan Kearney has been employed as a Dubuque County
Sheriff’s Deputy since May 2003. (Gov. Ex. 1 at 3 ¶ 1.) He became a
canine handler in 2009 (Id.) and was promoted to drug task force
investigator in 2017. (Kearney August Hr’g Test.) Deputy Kearney has
worked with Odim since 2014. (Id.) Odim is Deputy Kearney’s second
dog as a canine handler. (Id.)
       On December 30, 2018, Investigators Leitzen and Schlosser
executed a search warrant on unit 388. (Def. Ex. K. at 3.) Investigator
Nick Schlosser applied for the search warrant on December 28, 2018.
(Gov. Ex. 3 at 3.) Judge Scott Engleman signed the application on
December 28, 2018 and issued the search warrant. (Id. at 3, 25.) The



                                       10
       search of the storage unit yielded two handguns and ammunition. (Def.
       Ex. K at 4.)

             C.     December 30, 2018 Search of the Silver Cadillac
             October 13, 2018 surveillance footage from Rhythm City Casino
       showed Defendant enter the casino with E.D. and an unidentified white
       man. (Gov. Ex. 3 at 10-11 ¶ 13.) The video later shows the unidentified
       man place cash near the slot machine where E.D. was seated. (Id.)

(Doc. 86, at 4-9) (footnotes omitted).
       In his R&R, Judge Roberts found that “E.D. then removed a bag with a white
substance from her purse” and handed it to the unidentified white man. (Doc. 86, at 9).
Judge Roberts cites the search warrant application to support his finding. (Id.) (citing
Doc. 27-2, at 10-11). The application states that “Special Agent Mulnix and Investigator
Slight reviewed surveillance video” provided by Rhythm City Casino, which shows E.D.
reach into her purse and hand the unidentified white man “a bag containing a white
colored substance.” (Doc. 27-2, at 10-11). Defendant objects to this finding, noting that
the police report composed by Special Agent Mulnix states that the object passed from
E.D. to the unidentified white man “could not be identified.” (Doc. 91, at 3) (citing
Docs. 89, at 13, 30-3). In his testimony, Deputy Kearney acknowledged that the police
report did not identify the object passed between E.D. and the unidentified white man.
(Doc. 89, at 13). Deputy Kearney stated, however, that he believed the application’s
mention of a white substance was based on “Investigator Slight’s knowledge.” (Id.).
The warrant application appears to indicate that Special Agent Mulnix and Investigator
Slight viewed the same surveillance footage of the casino. (Doc. 27-2, at 10-11). The
positioning and clarity of the surveillance footage suggest it is possible that the object
could be identified by a viewer of the footage. (Doc. 30-3). There are no facts in the
record, however, to support the assertion that Investigator Slight was able to identify the
object passed while Special Agent Mulnix could not. The Court, therefore, will consider



                                               11
this interaction merely as some transaction between E.D. and the unidentified white man
and deem the object as currently unidentified.3
       The surveillance footage then shows Defendant, E.D., and the man in a
       silver Cadillac with a temporary rear plate. (Id.) The surveillance footage
       then shows Defendant driving the Cadillac away from the casino. (Id.)
              As discussed above, the DDTF obtained a warrant on November 30,
       2018, authorizing law enforcement to track the silver Cadillac using a GPS
       mobile unit. (Id. at 13 ¶ 18.) This tracking unit allowed law enforcement
       to follow the vehicle’s movement. The vehicle traveled routes law
       enforcement believed to be consistent with an individual conducting
       countersurveillance. (Id. at 16 ¶ 22.) The DDTF also observed Defendant
       traveling to and from 740 Boyer Street in the silver Cadillac, and observed
       Defendant removing duffel bags from the silver Cadillac while the car was
       parked at 740 Boyer Street. (Id. at 13-14 ¶¶ 19–20.)
              On December 28, 2018, Officer Nicholas G. Schlosser of the
       Dubuque Police Department applied for a search warrant authorizing a
       search of the silver Cadillac. (Id. at 4.) The affidavit accompanying the
       December 28 search warrant application states that Officer Schlosser
       currently works in the Dubuque Police Department’s Criminal
       Investigations Division. (Id. at 4 ¶ 1.) Additionally, Officer Schlosser is
       a Task Force Officer for the Bureau of Alcohol, Tobacco, Firearms, and
       Explosives. (Id.)
              Officer Schlosser’s affidavit supporting the December 28 application
       was partly based on surveillance law enforcement conducted at the Q Casino
       in Dubuque. DDTF investigators observed the silver Cadillac parked at the
       Q Casino, observed Defendant in the casino, and observed Defendant leave
       the casino in the silver Cadillac. (Id. at 11-12 ¶ 14.)
              Pursuant to the same warrant authorizing the search of unit 388, the
       DDTF conducted a search of the silver Cadillac while it was parked outside
       the Hilton Garden Inn in Dubuque, Iowa on December 30, 2018. (Def.
       Ex. K at 3.) The search yielded Ziploc bags, gem baggies, a bag of rubber
       bands, glass methamphetamine smoking pipes, and a pill bottle containing



3
 In his R&R, Judge Roberts later characterizes this interaction as a “drug transaction.” (Doc.
89, at 24). In light of the Court’s above factual modification, the Court finds this interaction
was transactional but that the object of the transaction was not identified.


                                                  12
      an off-white crystal substance. (Id.) This off-white crystal substance field-
      tested positive for methamphetamine. (Id.)

             D.      December 30, 2018 Search of Room 242 in the Hilton
                     Garden Inn, Dubuque, Iowa
              On December 30, 2018, the DDTF conducted a search of room 242
      at the Hilton Garden Inn in Dubuque, Iowa. (Doc. 25-1 at 6.) The search
      warrant was based, in part, on an open-air sniff Dubuque Police Officer
      Mathew Sitzman4 and his canine partner Mali conducted in the hallway
      outside room 242 at approximately 12:41 a.m. (Gov. Ex. 2 at 11 ¶ 40.)
      Inside room 242, Investigators found a white substance that field tested
      positive for cocaine, a small gem bag with ice methamphetamine, glass
      smoking pipes, assorted unidentified pills, cell phones, laptops, stealth
      cameras, a trail camera, notebooks containing possible drug ledgers, and a
      pill bottle with an unidentified brown crystal substance. (Def. Ex. K at 4.)
              While many circumstances led to the search of room 242, a crucial
      factor was Mali’s indication on room 242. (Gov. Ex. 2 at 11 ¶ 40; Def.
      Ex. K at 3.) Defense counsel and the Government stipulated that Mali was
      properly certified and participated in continual training. (Sitzman June 5,
      2019 Hr’g Test.)
              In addition to the open-air sniff and information from sources
      discussed above, the warrant application for room 242 was based in part on
      information from the GPS trackers on the silver Cadillac and the silver van.
      (Gov. Ex. 2 at 8, 9-10 ¶¶ 22-23, 31-33.) The application was also based
      on the video surveillance of 740 Boyer Street. (Id. at 8-10 ¶¶ 24-25, 29,
      34.) Video footage of that surveillance is not available because it was not
      saved on any servers. (Kearney August Hr’g Test.) The warrant
      application was also based on the open-air sniffs of unit 388. (Gov. Ex. 2
      at 7 ¶ 18.)
              At approximately 6:30 p.m. on December 29, 2018, Deputy Kearney
      set up surveillance at the Hilton Garden Inn in Dubuque, Iowa, a place
      Defendant was known to frequent. (Def. Ex. K at 1.) Deputy Kearney
      simultaneously surveilled 740 Boyer Street via a video feed from the
      Milestone camera. Using this video feed, Deputy Kearney observed E.D.,
      Defendant, and an unknown woman enter the silver Cadillac. (Id. at 1-2.)
      Law enforcement was no longer able to track the silver Cadillac with a GPS

4
  The Court notes that Dubuque Police Officer Matthew Sitzmann’s (“Deputy Sitzmann”) name
is misspelled throughout the R&R.


                                              13
unit because someone had removed the unit on December 23, 2018. (Id. at
1.) Investigator Williams, an investigator with the DDTF, joined Deputy
Kearney at the Hilton Garden Inn at approximately 9:30 p.m. (Id. at 1.)
At approximately 10:15 p.m., Investigator Williams and Deputy Kearney
observed what they believed to be the silver Cadillac arrive at the Hilton
Garden Inn. (Id. at 2.) Shortly after 10:15 p.m., Investigator Nick
Schlosser found the silver Cadillac parked near the rear hotel parking lot,
but the vehicle was unoccupied. (Id.)
       After identifying the silver Cadillac parked near the rear hotel
parking lot, Investigator Schlosser went into the casino’s surveillance room
to locate Defendant. (Id.) Investigator Schlosser reviewed casino
surveillance footage, which showed E.D. and Defendant enter the rear hotel
entrance. (Id.) Investigator Schlosser also saw E.D. and Defendant enter
room 242. (Id. at 2-3.) At approximately 12:10 a.m. on December 30,
E.D. exited room 242 to smoke a cigarette with the hotel desk clerk. (Id.
at 3.) Deputy Kearney detained E.D. and led her into a private conference
room. (Id.) E.D. consented to searches of her person and her purse that
did not yield any illegal contraband. (Id.)
       At approximately 12:13 a.m. on December 30, Special Agent Joshua
Mulnix of the Division of Narcotics Enforcement (Gov. Ex. 2 at 6 ¶ 12),
Investigator Leitzen, and Sergeant Gary Pape of the DDTF detained
Defendant at the bottom of a staircase between room 242 and an exit from
the hotel. (Def. Ex. K at 3; Kearney Aug. Hr’g Test.) Defendant was
moved to a room separate from E.D. (Def. Ex. K at 3.) Defendant had
$10,000 in his possession when he was detained. (Id.)
       At approximately the same time Special Agent Mulnix, Investigator
Leitzen, and Sergeant Pape detained Defendant and E.D., Mali performed
the open-air dog sniff of the hallway outside of room 242 with Deputy
Sitzman. (Id.) Deputy Sitzman has been a deputy since 2007, and has been
a canine handler since 2015. (Sitzman Hr’g Test.)
       Deputy Sitzman and Mali conducted an open-air sniff on several
doors in the hallway outside room 242. (Def. Ex. A.) The open-air sniff
begins as Mali, on a leash, enters opposite the camera. (Id. at 0:10.)
Deputy Sitzman begins by making small circles with Mali near the end of
the hallway. (Id. at 0:15.) Deputy Sitzman and Mali move down the
hallway past the doors, commencing with those on the right side of the
hallway (from the viewer’s perspective) and moving to the doors on the
left. (Id. at 0:20.) Mali passes the doors quickly. Then Deputy Sitzman
points toward the bottom of the doors, apparently seeking a closer


                                        14
       inspection. (Id. at 0:20.) When Mali returns to a door, he spends a few
       seconds with his nose near the floor, and then moves on to other doors.
       (Id. at 0:20.)
               Mali, still leashed, shows heightened interest for the first time when
       he passes by room 242, on the left side of the hall. (Id. at 1:00.) Deputy
       Sitzman seems to point at the bottom of the door several times, but a wall
       obstructs the view of his arm and head, so it is difficult to see exactly where
       he is pointing. (Id. at 1:00.)

(Doc. 86, at 9-13) (footnotes omitted).
       The Court, in light of defendant’s objection (Doc. 91, at 3-4), supplements Judge
Roberts’ factual findings here.5 Deputy Sitzmann swept room 242 with Mali three times
but only swept the other doors in the hall one time each. (Doc. 60, at 27-29). Deputy
Sitzmann also gestured toward the bottom of the door to room 242 with his arm several
times, although these gestures are partially obscured by the wall. (Id.). Deputy Sitzmann
testified that these additional sweeps were necessary because Mali had “cut the corner’
on room 242 by not fully sniffing at the door seam. (Id.).
       Mali then lies on his stomach in front of room 242. (Id. at 1:11.) Deputy
       Sitzman then tugs on the leash, pulling towards the camera. (Id. at 1:13.)
       Mali remains down. (Id. at 1:13.) Deputy Sitzman then tugs again on the
       leash, this time in the opposite direction. (Id. at 1:17.) Mali remains down.
       (Id. at 1:17.) Deputy Sitzman then drops the leash and walks toward the
       camera. (Id. at 1:18.) Mali remains down in front of room 242. (Id. at
       1:18.) Deputy Sitzman stops, turns, and faces Mali, who remains down.
       Deputy Sitzman does not appear to say anything to Mali. (Id. at 1:25.)
       Deputy Sitzman then starts to walk back towards Mali, who remains down
       in front of room 242. (Id. at 1:31.)
               As Deputy Sitzman walks past Mali, Mali remains down in front of
       room 242 and Deputy Sitzman tosses a ball behind his back, bouncing it
       against the door or the wall. (Id. at 1:35.) Mali chases the ball, grabs it in
       his mouth, and runs to Deputy Sitzman, who is now standing in

5
  The Court notes that defendant erroneously cites the transcript from August 28, 2019. (Doc.
91, at 3-4) (citing Doc. 89, at 27-29, 40). Deputy Sitzmann’s testimony is contained in the
transcript from June 5, 2019. (Doc. 60, at 13-40).


                                                15
approximately the middle of the hallway. (Id. at 1:39.) Mali turns and
runs to the other officers. (Id. at 1:40.) Mali runs past a utility room on
the right side of the screen to get to the other officers and appears
momentarily distracted there. (Id. at 1:42.)
       Deputy Sitzman walks towards the other officers and Mali. (Id. at
1:45.) When Deputy Sitzman reaches Mali, he pets Mali directly outside
of the utility room. (Id. at 1:45.) Deputy Sitzman then appears to send
Mali in the direction of the camera such that he momentarily disappears.
(Id. at 1:50.) When Mali returns, Deputy Sitzman gives him a “down”
command in the hallway outside of the utility room. (Id. at 1:55.) Deputy
Sitzman leads Mali out of view. (Id. at 2:05.)
       When Mali returns, he runs to the utility room and sniffs the bottom
of the door. (Id. at 2:53.) Mali briefly turns towards Deputy Sitzman, but
as Deputy Sitzman walks past Mali towards the opposite end of the hallway,
Mali does not follow him. (Id. at 2:55-2:58.) Instead, Mali turns back
toward the utility room and smells the bottom of the door again. (Id. at
2:58.) Mali then lies down on his stomach in front of the utility room. (Id.
at 3:02.) Officers appear to be conversing near Mali, but Mali remains
down. (Id. at 3:02.) Deputy Sitzman, standing a few feet from Mali, tosses
a ball at him. (Id. at 3:06.) Mali chases the ball, and returns to Deputy
Sitzman and is petted. (Id. at 3:08.)
       Mali alerts to the presence of narcotics by lying down. (Sitzman
Hr’g Test.) Deputy Sitzman rewards Mali for alerting to narcotics in
several ways, one of which is throwing a ball for Mali. (Id.)

       E.     December 30, 2018 Search of 740 Boyer Street
       On December 30, 2018, the DDTF executed a search warrant on
740 Boyer Street. (Def. Ex. K at 4-5.) This search was conducted pursuant
to the same search warrant authorizing the searches of unit 388 discussed
in Section II.B. and the silver Cadillac discussed in Section II.C. (Gov.
Ex. 3 at 1.)
       Investigator Leitzen and Deputy Kearney left the Hilton Garden Inn
at 4:35 a.m. to assist investigators conducting the search of 740 Boyer
Street. (Def. Ex. K at 4.) Other DDTF investigators were already
searching the residence’s basement when Investigator Leitzen and Deputy
Kearney arrived. (Id. at 5.) It is unclear what time investigators began
searching the residence. Law enforcement focused the search on the
basement because this is the area where law enforcement believed
Defendant resided. (Id.) The search of 740 Boyer Street concluded at 6:30


                                        16
      a.m. on December 30, 2018 and yielded packaging material, digital scales,
      surveillance cameras, cell phones, and the GPS tracking unit law
      enforcement had installed on the silver Cadillac. (Id.)

(Doc. 86, at 13-14) (footnotes omitted).
      B.     Analysis
      Regarding his Motion to Suppress (Docs. 18, 20, & 62), defendant objects to
Judge Roberts’ R&R on two grounds. (Doc. 91, at 5-13). First, defendant asserts that
the warrant allowing GPS tracking of his silver Cadillac and silver van (“GPS warrant”)
lacked probable cause because it was based on stale information. (Id., at 5-12). Second,
defendant argues the warrant to search room 242 (“hotel warrant”) also lacked probable
cause because it was based on an improperly conducted canine sniff. (Id., at 12-13).
The Court will address each warrant in turn.
             1.     GPS Warrant
      Defendant asserts the GPS warrant lacked probable cause because it was primarily
based on stale and vague information from unreliable informants. (Doc. 91, at 5-11).
Defendant asserts that the information did not reveal how, where, and when any alleged
distributions occurred nor how the informant knew about them. (Id., at 6). Defendant
alleges that law enforcement’s stale information was not corroborated by more recent
information, thus distinguishing this case from United States v. Petruk. (Id., at 7-9).
      “In reviewing the issuance of a warrant, a district court need not make a de novo
inquiry into the existence of probable cause, but rather should uphold the decision to
issue the warrant so long as it is supported by ‘substantial evidence in the record.’”
United States v. Hallam, 407 F.3d 942, 948 (8th Cir. 2005) (citing Massachusetts v.
Upton, 466 U.S. 727, 728 (1984)). “Probable cause has been shown if the warrant
application and affidavit describe circumstances showing ‘a fair probability that
contraband or evidence of a crime will be found in a particular place.” United States v.



                                               17
Robinson, 536 F.3d 874, 877 (8th Cir. 2008) (quoting Illinois v. Gates, 462 U.S. 213,
238 (1983)). “Probable cause is a fluid concept that focuses on ‘the factual and practical
considerations of everyday life on which reasonable and prudent men, not legal
technicians, act.’” United States v. Colbert, 605 F.3d 573, 576 (8th Cir. 2010) (quoting
Gates, 462 U.S. at 231).
       In his R&R, Judge Roberts exhaustively lists all the investigative work outlined in
the application for the GPS warrant. (Doc. 86, at 18-20) (citing Doc. 27). The Court
finds this summary to be an accurate reflection of the application and incorporates it here:
               As part of this investigative effort, officers conducted face-to-face
       meetings with multiple informants (Gov. Ex. 1 at 3-5, 7 ¶¶ 4-9, 17, 27)
       and spoke with other informants. (Id. at 4 ¶¶ 9-11.) Many of these
       informants corroborated each other’s statements. For example, multiple
       informants interviewed between April and November 2018 stated
       Defendant was a large-scale methamphetamine distributor in the Dubuque
       market. In interviews and meetings conducted between April and
       November 2018, M.S., D.G.F., and R.H. all told investigators that
       Defendant was one of the largest methamphetamine suppliers in Dubuque.
       (Id. at 4-5,7 ¶¶ 9, 12, 27.) Furthermore, both M.S. and D.G.F. stated
       Defendant made frequent trips to Kansas City to purchase
       methamphetamine for distribution in Dubuque. (Id. at 3-5 ¶¶ 4-5, 15.)
       M.S. told Investigator Leitzen that K.S accompanied Defendant on a trip to
       Kansas City, during which Defendant purchased methamphetamine from a
       supplier. (Id. at 4 ¶ 6.) K.R.S. corroborated M.S.’s claim and confirmed
       with Investigator Leitzen that K.R.S. accompanied Defendant to Kansas
       City, and that Defendant purchased methamphetamine from a supplier
       during that trip. (Id. at 4 ¶ 8.) Informants also corroborated that Defendant
       drove a silver car or silver van. (Id. at 5, 7 ¶¶ 12, 17-18, 27.) During an
       October 10, 2018 meeting with Deputy Kearney, C.M. stated Defendant
       drove a silver van. (Id. at 5 ¶ 17.) During an October 16, 2018 meeting
       with Investigator Leitzen, D.G.F. also stated Defendant drove either a
       silver car or silver van. (Id. at 5 ¶ 12.) On October 29, 2018, C.I. #12117
       also stated Defendant drove a silver van. (Id. at 5 ¶ 18.) On November
       19, 2018, R.H. told investigators that Defendant drove a silver van and a
       light-colored Cadillac. (Id. at 7 ¶ 27.)



                                                18
              Investigators’ independent observations also led them to the silver
       van and the silver Cadillac. On or about October 19, 2018, investigators
       observed the silver van parked along with the silver Cadillac at 740 Boyer
       Street on multiple occasions. (Id. at 5 ¶ 19.) The silver van was registered
       to Defendant. (Id.) Additionally, investigators observed Defendant use the
       silver Cadillac to travel from the Q Casino to 740 Boyer Street, where
       investigators observed the silver Cadillac parked with the silver van on
       multiple occasions. (Id. at 5-6 ¶¶ 19, 25.)

(Id., at 19-20).
       Although some of the information lacked detail, the volume and corroboration of
the information constitutes substantial evidence in support of probable causes here. See
Robinson, 536 F.3d at 877. The level of specificity demanded by defendant is not
necessary. See Colbert, 605 F.3d at 576. Law enforcement officers obtained information
from multiple sources who corroborated key aspects of defendant’s alleged criminal
activity over the span of months. These sources described an ongoing scheme in which
defendant would frequently use his silver Cadillac or silver van to transport drugs from
Kansas City to Dubuque. As noted in Petruk, “[w]here the crime under investigation is
‘of a continuous nature,’ the passage of time between the last described act and the
application for a warrant is less significant.” 929 F.3d at 960. Petruk cites United States
v. Day in holding that “information about criminal activity at an earlier, unspecified time
may combine with factually connected, recent, time-specific information to provide a
substantial basis for the conclusion that the criminal activity described in an affidavit is
sufficiently close in time to the search warrant application.” Id. (quoting United States
v. Day, 949 F.2d 973, 978 (8th Cir. 1991)).          Here, multiple sources alleged that
defendant was using a silver vehicle in an ongoing drug trafficking scheme. (Doc. 27).
That vehicle was observed at 740 Boyer Street as described by sources. (Id., at 5).
Defendant was observed in his silver Cadillac at the Q Casino on October 30, 2018. (Id.,
at 6). On October 13, 2018, surveillance video showed defendant was involved in



                                                19
suspicious transactions at another casino and driving a silver Cadillac that appeared to
have a temporary rear plate. (Id.). These facts connect past criminal conduct with more
recent conduct sufficient to create a reasonable inference that the criminal activity was
ongoing. See Petruk, 929 F.3d at 960.
       Although the facts here are distinguishable from Petruk, there is no “fixed
formula” for evaluating the freshness of information. See id., at 960. Instead, courts
consider the nature of the crime and the property being searched. Id. Importantly, when
an affidavit indicates the “presence of an ongoing, continuous criminal enterprise,” the
Eighth Circuit has been less critical of time gaps between the criminal conduct and
warrant application. See, e.g., United States v. Rugh, 968 F.2d 7750, 754 (8th Cir.
1992) (holding that sixteen-month-old information involving the distribution of child
pornography by a continuous criminal enterprise was not stale).            Considering the
allegedly ongoing nature of the criminal enterprise here as well as the time needed to
interview and develop information, the lapse of time between the conduct and application
does not cause the information to be stale. Therefore, the Court finds substantial evidence
was present to support a finding that the warrant application established probable cause
to surveil defendant’s vehicles.
       Even if the GPS warrant lacked probable cause, the good faith exception from
United States v. Leon would apply here. See 468 U.S. 897, 922 (1984). There is no
evidence that the warrant application contained a false statement or that the magistrate
judge abandoned his judicial duties in approving it. See United States v. Proell, 485 F.3d
427, 430 (8th Cir. 2007). Moreover, even if a magistrate judge were concerned about
the freshness of the information, the warrant application is not “so facially deficient” that
approval is “entirely unreasonable.” See id.; see also United States v. Maxim, 55 F.3d
394, 397 (8th Cir. 1995) (approving a warrant based on four-month-old information);
Rugh, 968 F.2d at 754 (approving a warrant based on sixteen-month-old information).



                                                20
Nor was the warrant “so facially deficient” that no officer could reasonably rely on it.
See id. The wealth of investigatory work included in the application precludes these
exceptions to the Leon rule. (Doc. 27). Regardless of the presence of probable cause,
law enforcement acted reasonably in relying on the magistrate judge’s issuance of the
GPS warrant.
       Because the GPS warrant was supported by probable cause, information obtained
as a result of the GPS warrant need not be excluded from subsequent warrants.
Therefore, the warrants are not fruit of the poisonous tree and need not be suppressed.
See, e.g., United States v. Smith, 715 F.3d 1110, 1118 n.5 (8th Cir. 2013).
       For these reasons, the Court adopts Judge Roberts’ R&R with minor factual
modifications on this issue and defendant’s Motion to Suppress is denied as to the GPS
warrant.
              2.     Hotel Warrant
       Defendant asserts the hotel warrant also lacks probable cause because it was
primarily based on an improperly conducted canine sniff.             (Doc. 91, at 12-13).
Specifically, defendant alleges that Deputy Sitzmann cued Mali to alert on room 242 by
sweeping Mali past the door three times but only sweeping the other doors once. (Id.).
Defendant also argues that the omission of this fact from Deputy Sitzmann’s affidavit was
a material omission which invalidates the warrant. (Id., at 13).
       A court can presume that a certified canine’s alert provides probable cause to
search. Florida v. Harris, 568 U.S. 237, 246-47 (2013). “[E]vidence of a dog’s
satisfactory performance in a certification or training program can itself provide sufficient
reason to trust his alert.” Id., at 248. If a police officer cues the canine to alert, whether
consciously or unconsciously, probable cause may be undermined. Id., at 247. The
relevant question is “whether all the facts surrounding a dog’s alert, viewed through the
lens of common sense, would make a reasonably prudent person think that a search would



                                                 21
reveal contraband or evidence of a crime.” Id., at 248. For example, in United States
v. Tuton, the canine sniffed every bag in a luggage compartment instead of only sniffing
one suspicious suitcase, thus boosting the reliability of his alert. 893 F.3d 562, 567 (8th
Cir. 2018).    In contrast, a handler’s knowledge of a specific target can indicate
unconscious cuing. See, e.g., United States v. Hunsberger, No. 2:14-cr-00328-KJD-
NJK, 2015 WL 7068727, at *17 (D. Nev. Aug. 26, 2015) (noting in the inverse that a
handler’s lack of knowledge of a target boosts the reliability of a canine’s alert).
       Here, the facts do not outweigh the presumption that Mali, as a properly certified
and trained drug dog, is a reliable source. See Harris, 568 U.S. at 246-47. Mali’s alert,
even in the absence of the other evidence cited in the affidavit, is sufficient to generate
probable cause. See id. Deputy Sitzmann swept Mali by every door on the hall, not just
room 242, thus boosting the reliability of Mali’s alert. See Tuton, 893 F.3d at 567. On
the other hand, Deputy Sitzmann was aware of the targeted room which could have
unconsciously influenced his decision to bring Mali back to room 242 for two more sniffs.
See Hunsberger, 2015 WL 7068727, at *17. Deputy Sitzmann testified, however, that
bringing Mali back to the door was a conscious decision because Mali “cut the corner”
and did not fully sniff the seam of the door. (Doc. 60, at 27-29). Even if the Court were
to disregard this explanation and assume Deputy Sitzmann swept Mali past room 242
because of his subconscious knowledge of the target, these facts alone would not outweigh
Mali’s positive alert on room 242 and only room 242. On balance, the Court finds that
the canine sniff here was conducted properly. Moreover, because Mali’s sniffing of the
door three times was due to cutting corners, the Court finds that the omission of this
information from the affidavit was not a material omission.
       For these reasons, the Court adopts Judge Roberts’ R&R with minor factual
modifications on this issue and defendant’s Motion to Suppress is denied as to the hotel
warrant.



                                                22
                     IV.    DEFENDANT’S MOTION TO DISMISS
         A.    Factual Background
         As above, the Court adopts Judge Roberts’ factual findings except where otherwise
noted.
                Deputy Kearny and DNE Agent Josh Mulnix set up a “Milestone
         Camera” in the residence across from 740 Boyer street on November 30,
         2018 to conduct surveillance. Defendant’s Exhibit 1 to his motion to
         dismiss is Deputy Kearney’s Supplementary Report. It is undated, but
         appears to have been drafted after the third week of January, 2019 when
         the camera was removed. The camera did not save video the way the he
         thought it would. Although the City of Dubuque has many traffic cameras
         stationed around Dubuque, it only has two moveable cameras dedicated to
         police surveillance. (Kearny Aug. Hr’g Test.) Both cameras were already
         in use when officers wanted to conduct surveillance of 740 Boyer. (Id.)
         Because of a shortage of cameras, investigators in this case had to use a
         State of Iowa camera to conduct surveillance. (Id.) City of Dubuque
         cameras save footage for 30 days. (Id.). This is how long Deputy Kearny
         and other officers assumed the state camera would also save video footage.
         (Id.)

(Doc. 86, at 50-51).

         Defendant objects, asserting that Deputy Kearney “did not testify to making any
‘assumption’” that the State camera did not save footage for thirty days, instead merely
stating that he was not aware whether the camera saved footage or not. (Doc. 91, at 4-
5) (citing Doc. 89, at 19.) Defendant asserts that Deputy Kearney never considered
whether the video was being preserved and made no effort to preserve it. (Id.). At the
hearing, Deputy Kearney was asked if he knew when he installed the camera that it would
not preserve footage. (Doc. 89, at 19). Deputy Kearney stated “I was not aware of that
in the beginning because I was familiar with our Dubuque server, cameras were always
saved for 30 days.” (Id.). Deputy Kearney’s response on its face states he was unaware
that the State camera was not preserving footage “because” of his knowledge of the



                                                23
Dubuque cameras. (Id.). This implies that Deputy Kearney assumed that the State
cameras, like the Dubuque cameras, would preserve footage for thirty days. On this
record, Judge Roberts was correct in characterizing these facts as an assumption. (Doc.
89, at 50).
       The camera ran 24-hours a day and was not simultaneously monitored by a
       police officer all that time. However, under both systems officers could on
       a Monday, for example, access footage from the prior weekend. (Id.)
       Eventually, Deputy Kearny became aware that he did not actually know
       what the camera’s “look back” period was. (Id.) In other words, he was
       initially unaware how long after footage was recorded, he could go back
       and review it.
               In mid-December, DDPD became aware that the state did not save
       footage for 30 days. (Id.) At that time, Officer Kearny learned that if he
       had wanted his footage saved, he should have provided hard drives to the
       state. (Id.) Officer Kearny never provided hard drives to the state. (Id.)
       Surveillance continued at 740 Boyer until mid-January 2019. Throughout
       the time Officer Kearny was conducting surveillance of 740 Boyer using
       the Milestone camera, he took screen shots of anything he found
       “significant.”

(Id., at 50-51).
       B.     Analysis
       Regarding his Motion to Dismiss, defendant objects to Judge Roberts’ R&R on
constitutional grounds. (Doc. 91, at 13-16). Specifically, defendant argues that dismissal
is required because the government’s failure to preserve the footage captured by the
Milestone Camera was a violation of his Due Process rights under the Fifth Amendment.
(Id.). Regardless of its intentions, the government has a duty to preserve material,
exculpatory evidence that “might be expected to play a significant role in the suspect’s
defense.”     California v. Trombetta, 467 U.S. 479, 489 (1984).          To trigger the
government’s duty of preservation, the evidence “must both possess an exculpatory value
that was apparent before the evidence was destroyed, and be of such a nature that the



                                               24
defendant would be unable to obtain comparable evidence by other reasonably available
means.” Id. “If, however, the evidence in question is only potentially useful, as opposed
to clearly exculpatory, then a criminal defendant must prove bad faith on the part of the
police to make out a due process violation.” United States v. Houston, 548 F.3d 1151,
1155 (8th Cir. 2008) (citing Arizona v. Youngblood, 488 U.S. 51, 57 (1988)).
      First, defendant asserts that the Milestone Camera footage was both material and
exculpatory, making the government’s intentions irrelevant. (Doc. 91, at 14). Defendant
alleges that, had the footage been preserved, he could potentially rebut claims by law
enforcement about how many parties were visiting the house at 740 Boyer Street. (Id.).
Although this footage may be useful in undermining the testimony of law enforcement,
defendant has not identified any exculpatory value beyond this possible narrow purpose.
At trial, defendant may inquire about the absence of this footage, cross-examine law
enforcement about their observations, and highlight alleged contradictions in their
testimony, as he has done in his objections here. (Id.). In other words, the footage’s
primary use of undermining law enforcement testimony can be achieved even in its
absence. Notably, defendant has not shown that any exculpatory purpose was apparent
to law enforcement at the time of recording.        See Trombetta, 467 U.S. at 489.
Furthermore, as Judge Roberts noted, defendant also had a surveillance system outside
the house, which “significantly undercuts his argument that he could not obtain
comparable evidence by other reasonable means.” (Doc. 86, at 53); see Trombetta, 467
U.S. at 489. Defendant has not met his burden of proving that this alternative and
reasonable available source is insufficient. As a result, the Milestone Camera footage is
not material, exculpatory evidence and did not trigger the government’s duty to preserve.
      Second, defendant asserts that, should the Court find the Milestone Camera
footage to be only potentially useful, that the government acted in bad faith. (Doc. 91,
at 15-16). Deputy Kearney testified that, like the cameras used in Dubuque, he assumed



                                              25
that the State cameras would preserve footage for thirty days. (Doc. 89, at 19). Deputy
Kearney further testified that, upon discovering that the footage was not being saved, he
believed it was no longer possible to preserve prior footage. (Id., at 20). Deputy Kearney
also attempted in good faith to preserve important footage via screenshots. (Docs. 40-2,
89, at 19). On this record, the Court concurs with Judge Roberts that the failure to
preserve the footage was at best negligent and does not constitute bad faith. See, e.g.,
Houston, 548 F.3d at 1155 (finding that officers’ failure to preserve video of a traffic
stop was at best negligent and not bad faith). As a result, even assuming it was potentially
useful, there is no evidence that the government acted in bad faith in failing to preserve
the Milestone Camera footage.
       For these reasons, the Court finds no error in Judge Roberts’ R&R as to
defendant’s Motion to Dismiss. The Court adopts without modification the R&R on this
issue and defendant’s Motion to Dismiss (Doc. 34) is denied.
                                  V.     CONCLUSION
       For the reasons set forth above, the Court adopts Judge Roberts’ R&R with minor
factual modifications. (Doc. 86). Defendant’s Motion to Suppress (Docs. 18, 20, & 62)
and Motion to Dismiss (Doc. 34) are denied.
       IT IS SO ORDERED this 21st day of October, 2019.



                                                 _________________________________
                                                 C.J. Williams
                                                 United States District Judge
                                                 Northern District of Iowa




                                                26
